January 09, 2009


Ms. Sandra D. Hachem
Harris County Sr Asst Atty
2525 Murworth, Suite 300
Houston, TX 77054

Mr. Douglas Ray York
Pavlas, Brown & York, L.L.P.
3040 Post Oak Blvd Suite 1020
Houston, TX 77056
Honorable John Franklin Phillips
314th District Court
1200 Congress 5th Fl
Houston, TX 77002

RE:   Case Number:  08-0524
      Court of Appeals Number:  01-08-00348-CV
      Trial Court Number:  2006-06805J

Style:      IN RE  DEPARTMENT OF FAMILY & PROTECTIVE SERVICES

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinions  in
the above-referenced cause.  The stay order issued July 3, 2008 is lifted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Glenn H. Devlin    |
|   |Ms. Kay Paul Whyburn   |
|   |Ms. Theresa Chang      |
|   |Ms. M. Karinne         |
|   |McCullough             |
|   |Ms. Alene Ross Levy    |